 



Exhibit 10.9
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT
This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT (the “Third Amendment”) is made as of this 2nd day of
October, 2006 by and between CAPITALSOURCE FINANCE LLC, a Delaware limited
liability company, with its chief executive office located at 4445 Willard
Avenue, Chevy Chase, Maryland 20815 (“Lender”) and UNITED STATES PHARMACEUTICAL
GROUP, L.L.C. d/b/a NATIONSHEALTH, a Delaware limited liability company
(“USPG”), NATIONSHEALTH HOLDINGS, L.L.C., a Florida limited liability company
(“NHH”), and NATIONSHEALTH, INC., a Delaware corporation (“NationsHealth”)
(jointly and severally, the “Borrower").
W I T N E S S E T H:
WHEREAS, Lender and Borrower (other than Nationshealth) entered into a certain
Revolving Credit and Security Agreement dated as of the 30th day of April, 2004
(the “Original Credit Agreement") whereby Lender agreed to make loans, advances
and other extensions of credit to Borrower thereunder; and
WHEREAS, Lender and Borrower (other than Nationshealth) entered into a certain
Amended and Restated Revolving Credit and Security Agreement dated as of the
29th of June, 2004 (as amended by the Prior Amendments (defined below), the
“First Amended and Restated Agreement") whereby Lender made available to
Borrower (other than Nationshealth) a separate Overadvance Facility and
permitted Borrower (other than Nationshealth) to include its inventory within
the Borrowing Base for the Revolving Facility; and
WHEREAS, Lender and Borrower (other than Nationshealth) amended the First
Amended and Restated Agreement in certain respects pursuant to a certain First
Amendment to Amended and Restated Revolving Credit and Security Agreement dated
as of the 10th day of August, 2004 (the “Prior First Amendment"); and
WHEREAS, on August 31, 2004, Millstream Acquisition Corporation (“MAC”) changed
its name to Nationshealth, Inc.; and
WHEREAS, on August 31, 2004, N Merger, LLC, a wholly owned subsidiary of MAC,
was merged with and into NationsHealth Holdings, L.L.C. and as a result of the
merger, NationsHealth Holdings, L.L.C. continued as the surviving limited
liability company; and
WHEREAS, Lender and Borrower amended the First Amended and Restated Agreement in
certain respects pursuant to a certain Joinder and Second Amendment to Amended
and Restated Revolving Credit and Security Agreement dated as of the 14th day of
September, 2004 in order to join Nationshealth, Inc. as a party to the Agreement
(the “Prior Second Amendment"); and
WHEREAS, Lender and Borrower amended the First Amended and Restated Agreement in
certain respects pursuant to a certain Third Amendment to Amended and Restated
Revolving Credit and Security Agreement dated as of the 3rd day of November,
2004 (the “Prior Third Amendment”), a certain Fourth Amendment to Amended and
Restated Revolving Credit and Security Agreement dated as of the 10th day of
February, 2005 (the “Prior Fourth Amendment”), a certain Fifth Amendment to
Amended and Restated Revolving Credit and Security Agreement dated as of the
28th day of February 2005 (the “Prior Fifth Amendment”), certain Sixth Amendment
to Amended and Restated Revolving Credit and Security Agreement dated as of the
13th day of May, 2005 (the "Prior Sixth Amendment”),

 

 



--------------------------------------------------------------------------------



 



certain Seventh Amendment to Amended and Restated Revolving Credit and Security
Agreement dated as of the 29th day of July, 2005 (the “Prior Seventh
Amendment”), and a certain Eighth Amendment to Amended and Restated Revolving
Credit and Security Agreement dated as of the 23rd day of August, 2005 (the
“Prior Eighth Amendment”) and together with the Prior First Amendment, the Prior
Second Amendment, the Prior Third Amendment, the Prior Fourth Amendment, the
Prior Fifth Amendment, the Prior Sixth Amendment, and the Prior Seventh
Amendment, collectively, the “Prior Amendments"); and
WHEREAS, Lender and Borrower entered into a certain Second Amended and Restated
Revolving Credit and Security Agreement dated as of the 21st of March, 2006 (as
amended hereby, and as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement"); and
WHEREAS, Lender and Borrower amended the Second Amended and Restated Revolving
Credit and Security Agreement in certain respects pursuant to a certain First
Amendment to Second Amended and Restated Revolving Credit and Security Agreement
dated the 11th day of August, 2006 (the "First Amendment”), and a certain
Consent, Waiver and Second Amendment to Second Amended and Restated Revolving
Credit and Security Agreement dated September 27th, 2006 (the “Second
Amendment”); and
WHEREAS, Borrower requested and Lender agreed to the further modification of
certain provisions of the Agreement upon the terms and subject to the conditions
set forth herein; and
WHEREAS, Section 12.8 of the Agreement provides that no modification or
amendment of the Agreement shall be effective unless the same shall be in
writing and signed by the parties thereto.
NOW, THEREFORE, in consideration of the promises and other mutual covenants
contained herein, the receipt and sufficiency of which is hereby acknowledged,
Lender and Borrower agree as follows:
1. Amendment of Agreement. As of the Effective Date (defined below), Lender and
Borrower hereby agree to amend the Agreement as follows:
(a) Section 2.4 of the Agreement, entitled “Revolving Facility Disbursements;
Requirement to Deliver Borrowing Certificate” is hereby amended and restated as
follows:

  2.4  
Revolving Facility Disbursements; Requirement to Deliver Borrowing Certificate
       
So long as no Default or Event of Default shall have occurred and be continuing,
Borrower may give Lender irrevocable written notice requesting an Advance under
the Revolving Facility by delivering to Lender not later than 11:00 a.m.
(Eastern Standard Time) at least one but not more than four Business Days before
the proposed borrowing date of such requested Advance (the “Borrowing Date"), a
completed Borrowing Certificate and relevant supporting documentation
satisfactory to Lender, which shall (i) specify the proposed Borrowing Date of
such Advance which shall be a Business Day, (ii) specify the principal amount of
such requested Advance, (iii) certify the matters contained in Section 4.2, and
(iv) specify the amount of any Medicare or Medicaid recoupments and/or
recoupments of any third-party payor being sought, requested or claimed, or, to
Borrower’s knowledge,

 

 



--------------------------------------------------------------------------------



 



     
threatened against Borrower or Borrower’s Affiliates. Each time a request for an
Advance is made, and, in any event and regardless of whether an Advance is being
requested, on Tuesday of each week during the Term (and so long as a Default or
Event of Default exists, more frequently if Lender shall so request) until the
Obligations are indefeasibly paid in cash in full and this Agreement is
terminated, Borrower shall deliver to Lender a Borrowing Certificate accompanied
by a separate detailed aging and categorizing of Borrower’s accounts receivable
and accounts payable and such other supporting documentation with respect to the
figures and information in the Borrowing Certificate as Lender shall reasonably
request from a credit or security perspective or otherwise. On each Borrowing
Date, Borrower irrevocably authorizes Lender to disburse the proceeds of the
requested Advance to the appropriate Borrower’s account(s) as set forth on
Schedule 2.4, in all cases for credit to the appropriate Borrower (or to such
other account as to which the appropriate Borrower shall instruct Lender) via
Federal funds wire transfer no later than 4:00 p.m. (Eastern Standard Time).
Notwithstanding any provision of this Agreement to the contrary, if the average
outstanding balance under the Revolving Facility during any calendar month is
less than $2,500,000 Borrower acknowledges and agrees that Lender shall be
entitled to calculate interest and fees hereunder, including without limitation,
the calculations set forth in Sections 2.3, 2.5 and 3.3, as if the average
outstanding balance for such calendar month was $2,500,000. Notwithstanding the
requirement of Borrower delivering a Borrowing Certificate in connection with
each requested Advance, Borrower may give Lender irrevocable written notice
requesting an Advance under the Revolving Facility in an amount necessary to
make the total outstanding Advances at such time equal to $2,500,000, and so
long as (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) Lender has a Borrowing Certificate that is not more than
four Business Days before the proposed borrowing date of such requested Advance,
subject to Availablity, Lender may, in its sole discretion, disburse the
proceeds of such requested Advance.

2. Conditions to Effectiveness. This Amendment shall be effective on the date
(the “Effective Date") upon which the following conditions precedent are
satisfied:
(a) Borrower shall have delivered to Lender an executed copy of this Amendment
duly executed by an authorized officer of Borrower and each other agreement,
document or instrument reasonably requested by the Lender in connection with
this Amendment, each in form and substance reasonably satisfactory to Lender;
(b) the representations and warranties contained herein and in all other Loan
Documents shall be true and correct;
(c) no Default or Event of Default shall be in existence; and

 

 



--------------------------------------------------------------------------------



 



(d) Lender shall have received all fees, charges and expenses payable to in
connection with this Amendment and the documentation related hereto, including,
but not limited to, legal fees and out-of-pocket costs (including in-house
counsel fees and expenses).
3. Representations and Warranties.
(a) Notwithstanding any other provision of this Amendment, Borrower hereby
confirms and makes all of the representations and warranties set forth in the
Agreement and other Loan Documents with respect to such Borrower and this
Amendment as of the date hereof and as of the Effective Date and confirms that
they are true and correct and no Default or Event of Default has occurred and is
continuing as of the date hereof.
(b) Borrower hereby represents and warrants as of the date of this Amendment and
as of the Effective Date as follows: (i) it is duly incorporated or organized,
validly existing and in good standing under the laws of its jurisdiction of
organization; (ii) the execution, delivery and performance by it of this
Amendment, as applicable, are within its powers, have been duly authorized, and
do not contravene (A) its articles of organization, operating agreement, or
other organizational documents, or (B) any applicable law; (iii) no consent,
license, permit, approval or authorization of, or registration, filing or
declaration with any Governmental Authority or other Person, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment, as applicable, by or against it; (iv) this Amendment has been
duly executed and delivered by it; (v) this Amendment constitutes its legal,
valid and binding obligations enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity; and
(vi) after giving effect to this Amendment, it is not in default under the
Agreement and no Default or Event of Default exists, has occurred or is
continuing.
4. Expenses. Borrower shall pay all costs and expenses incurred by Lender or any
of its Affiliates, including, without limitation, documentation and diligence
fees and expenses, all search, audit, appraisal, recording, professional and
filing fees and expenses and all other out-of-pocket charges and expenses and
reasonable attorneys’ fees and expenses, in connection with entering into,
negotiating, preparing, reviewing and executing this Amendment contemplated
hereby and all related agreements, documents and instruments, and all of the
same, to the extent incurred and not promptly reimbursed by Borrower, may be
charged to Borrower’s account and shall be part of the Obligations. If Lender or
any of its Affiliates uses in-house counsel for any of the purposes set forth
above Borrower expressly agrees that its Obligations include reasonable charges
for such work commensurate with the fees that would otherwise be charged by
outside legal counsel selected by Lender or such Affiliate in its sole
discretion for the work performed.
6. Effect of Amendment. Lender and Borrower hereby acknowledge and agree that
except as provided in this Amendment, the Agreement, the Note and the other Loan
Documents remain in full force and effect and have not been modified or amended
in any respect, it being the intention of Lender and Borrower that this
Amendment and the Agreement be read, construed and interpreted as one and the
same instrument. The foregoing amendments are subject to Borrower executing and
delivering this Amendment and all additional documents required to be executed
and delivered herein. In addition, the foregoing does not constitute a waiver by
Lender of any Default or Event of Default.
7. Confirmation of Agreements. Lender and Borrower hereby acknowledge and agree
that, except as provided in this Amendment, the Agreement, the Note and the
other Loan Documents, and the grant of the liens, security interests and other
encumbrances thereunder, and their agreements, covenants, obligations,
representations and warranties thereunder and therein, are hereby expressly
ratified, confirmed and restated as of the date hereof.

 

 



--------------------------------------------------------------------------------



 



8. References to Loan Documents. Each of the other Loan Documents are hereby
modified in such a manner as to be consistent with all modifications and
agreements contained herein and to the extent that all references therein to and
descriptions therein of the Agreement and the Note shall be deemed to refer to
and describe the Agreement.
9. Capitalized Terms. All capitalized terms not otherwise defined in this
Amendment shall have the meanings ascribed to such terms in the Agreement.
10. Benefit. This Amendment shall inure to the benefit of and bind the parties
hereto and their respective successors and assigns.
11. Amendments. This Amendment may not be changed, modified, amended, restated,
waived, supplemented, discharged, canceled or terminated orally or by any course
of dealing or in any other manner other than by the written agreement of Lender
and Borrower. This Amendment shall be considered part of the Agreement for all
purposes under the Agreement.
12. Headings and Counterparts. The captions in this Amendment are intended for
convenience and reference only and do not constitute and shall not be
interpreted as part of this Amendment and shall not affect the meaning or
interpretation of this Amendment. This Amendment may be executed in one or more
counterparts, all of which taken together shall constitute but one and the same
instrument. This Amendment may be executed by facsimile transmission, which
facsimile signatures shall be considered original executed counterparts for all
purposes, and each party to this Amendment agrees that it will be bound by its
own facsimile signature and that it accepts the facsimile signature of each
other party to this Amendment.
13. Governing Law; JURY TRIAL WAIVER. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET
FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND
NOTICE PROVISIONS OF THE AGREEMENT.
14. RELEASE BY BORROWER. By execution of this Amendment, Borrower acknowledges
and confirms that Borrower does not have any offsets, defenses or claims against
Lender, or any of its present or former subsidiaries, affiliates, officers,
directors, shareholders, employees, agents, representatives, attorneys,
predecessors, successors or assigns whether asserted or unasserted. To the
extent that Borrower may have such offsets, defenses or claims, Borrower and
each of its successors, assigns, parents, subsidiaries, affiliates,
predecessors, employees, agents, heirs, executors, as applicable, jointly and
severally, knowingly, voluntarily and intentionally waive, release and forever
discharge Lender, its subsidiaries, affiliates, officers, directors,
shareholders, employees, agents, attorneys, predecessors, successors and
assigns, both present and former (collectively the “Lender Affiliates”) of and
from any and all actual or potential claims, demands, damages, actions, requests
for sanctions and causes of action, torts, obligations, suits, debts,
controversies, damages, judgments, executions, claims and demands whatsoever,
all other liabilities whether known or unknown, matured or unmatured, contingent
or absolute, of any kind or description whatsoever, either in law or in equity,
asserted or unasserted which against Lender and/or Lender Affiliates they ever
had, now have, claim to have or may later have or which any of any Borrower’s
successors, assigns, parents, subsidiaries, affiliates, predecessors, employees,
agents, heirs, executors, as applicable, both present and former ever had, now

 

 



--------------------------------------------------------------------------------



 



has, claim to have or may later have, upon or by reason of any manner, cause,
causes or thing whatsoever, including, without limitation, any presently
existing claim or defense whether or not presently suspected, contemplated or
anticipated, and Borrower hereby agrees that Borrower is collaterally estopped
from asserting any claims against Lender or any of the Lender Affiliates
relating to the foregoing.
15. Entire Agreement. This Amendment, the Agreement, and the other Loan
Documents constitute the entire agreement between the parties with respect to
the subject matter hereof and thereof and supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof and thereof and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.
16. Miscellaneous. Whenever the context and construction so require, all words
used in the singular number herein shall be deemed to have been used in the
plural, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine. This Amendment
shall inure to the benefit of Lender, all future holders of any Note, any of the
Obligations or any of the Collateral and all Transferees, and each of their
respective successors and permitted assigns. No Borrower may assign, delegate or
transfer this Amendment or any of its rights or obligations under this Amendment
without the prior written consent of Lender. No rights are intended to be
created under this Amendment for the benefit of any third party donee, creditor
or incidental beneficiary of Borrower or any Guarantor. Nothing contained in
this Amendment shall be construed as a delegation to Lender of any Borrower’s or
any Guarantor’s duty of performance, including, without limitation, any duties
under any account or contract in which Lender has a security interest or Lien.
This Amendment shall be binding upon Borrowers and their respective successors
and assigns.
[intentionally left blank — signature page follows]

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.9
[signature page to Third Amendment]
IN WITNESS WHEREOF, Lender and Borrower have executed this Third Amendment as of
the date first above written.
LENDER:

            CAPITALSOURCE FINANCE LLC
      By:   Patrick L. Coffey         Name:   Patrick L. Coffey        Title:  
Director — Healthcare & Specialty Finance     

BORROWER:

            UNITED STATES PHARMACEUTICAL GROUP, L.L.C. d/b/a NATIONSHEALTH
      By:   Timothy Fairbanks         Name:   Timothy Fairbanks        Title:  
CFO        NATIONSHEALTH HOLDINGS, L.L.C.
      By:   Timothy Fairbanks         Name:   Timothy Fairbanks        Title:  
CFO        NATIONSHEALTH, INC.
      By:   Timothy Fairbanks         Name:   Timothy Fairbanks        Title:  
CFO     

 

 